Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chung et al. (US 2012/0002643).

Regarding claim 1, Chung discloses a method for a User Equipment (UF) (Chung, paragraph [0005], UE) comprising: 
performing carrier aggregation by aggregating three component carriers served by a source base station (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated);  
5receiving a handover command from the source base station, the handover command including first and second indexes respectively corresponding to first and second component carriers among the three component carriers (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; paragraph [0102], 
performing a handover from the source base station to a target base station with the first and second component carriers, (Chung, Figs. 8, 9; paragraph [0071], complete the handover process; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) 
10wherein the method further comprises: 
receiving, from target base station, control information for using a third component carrier among the three component carriers after the handover, the control information including a third index corresponding to the third component carrier (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover); and  
15performing, with the target base station, carrier aggregation by aggregating the first and second component carriers respectively indicated by the first and second indexes received from the source base station and the third component carrier indicated by the third index received from the target base station (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover).  

Claim 2 is rejected under substantially the same rationale as claim 1.  Chung additionally discloses a radio transceiver; and a hardware processor (Chung, paragraph [0146], processor; paragraph [0147], receiver and transmitter for receiving and transmitting signals).

Regarding claim 3, Chung discloses a method for a target base station (Chung, paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), the method comprising: 
transmitting, to a User Equipment (UF), control information for using a third component carrier (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) among three component carriers that were used by the UF for carrier aggregation with a source base station (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated), after a handover by the UF from 5the source base station to the target base station with a first component carrier and a second component carrier among the three component carriers (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), the control information including a third index 
providing, to the UF, the three component carriers (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated) including: 
the first and second component carriers respectively indicated by the first and second indexes received from the source base station (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), and 
the third component carrier indicated by the third index received 15from the target base station (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), 


Claim 4 is rejected under substantially the same rationale as claim 3.  Chung additionally discloses a radio transceiver; and a hardware processor (Chung, paragraph [0146], processor; paragraph [0147], receiver and transmitter for receiving and transmitting signals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 2010/0322185) discloses performing carrier aggregation by aggregating component carriers served by a source base station and handing over component carriers to a target base station. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466